 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act1Local 35, United Association of Journeymen & Apprentices ofthe Plumbing & Pipe Fitting Industry of the United States and Can-ada, AFL-CIO, and its agents are not and have not been lawfullyentitled to force or require Delbert Hunter or any employer in StLouis County, State of Missouri, to assign the work of installing watermains to its members rather than to employees of Delbert Hunter orany other employer2 Said Local 35 shall within 10 days from the date of this Decisionand Determination notify, in writing, the Regional Director for theFourteenth Region of the National Labor Relations Board, whetheror not it accepts the Board's determination of this dispute, and whetheror not it will refrain from forcing or requiring Delbert Hunter or anyemployer in St Louis County, State of Missouri, by means proscribedby Section 8(b) (4) (D) of the Act, to assign the work in dispute tomembers of Local 35 rather than to employees of Delbert Hunter orany other employerWhittaker GyroDivision of Telecomputing CorporationandIn-ternationalUnion, United Automobile, Aircraft, & Agricul-tural Implement Workers of America, AFL-CIO, Petitioner.Case No 21-EC-5885November 4, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S Eberhardt, hearingofficerThe hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmedPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning]Upon the entire record in this case,' the Board finds1The Employer is engaged in commerce within the meaning ofthe Act-2The labor organization involved claims to represent certainemployees of the Employer1 Pursuant to the stipulation of the parties, the trausetipts and exhibits in Cases Nos21-RC-5344 and 21-RC-5494 are incorporated as part of the record in the instant caseThe Board has also considered herein the briefs and other documents heretofore filedin Cases Nos21-RC-5344and 21-RC-5494125 NLRB No 3 WHITTAKER GYRO DIVISION OF TELECOMPUTING CORP.7.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act'4.The Petitioner seeks a production and maintenance unit limitedto the Employer's Whittaker Gyro Division, hereinafter called Gyro.The Employer contends that the only appropriate unit is one encom-passing all its plants in the Los Angeles, California, area.In an earlier proceeding,' the Board rejected the identical unit con-tention made by the Employer and found appropriate a unit limitedto the Employer's Lynwood and Hollywood plants.The Petitionerherein has, since May 11, 1959, been the certified representative of theemployees yin that unit.In support of its contention herein the Em-ployer relies both on the evidence adduced and arguments made in theearlier proceeding, and on certain additional evidence adduced herein.Such additional evidence is, however, merely cumulative with respectto matters considered by the Board in rejecting this contention in theearlier proceeding, and fails to establish any substantial changeswhich would warrant a different conclusion here.4Accordingly, forthe reasons set forth in the decision in the earlier proceeding, we findno merit in the Employer's contention .5With respect to the appropriateness as a separate unit of the Gyroplant, which produces a product not produced at any of the Em-ployer's other plants, the record discloses that the personnel policiesand operations of a subsidiary, Electronic Components, Inc., whichis located about 3 miles from the Gyro plant, are administered by theGyro plant management.This subsidiary produces one item utilizedby Gyro in its manufacturing operations, and also produces otheritems utilized by another subsidiary and a division of the Employer'soperations.It does not appear, however, that the operations of Gyroand Electronic Components are administratively integrated belowthe top level of management.Nor does it appear either that theoperations at Gyro are functionally integrated with the operations atany of the Employer's other plants, or that there is any employeeinterchange between Gyro and any of the other plants.We, there-2The Employer questioned the timeliness of the authorization cards supporting thePetitioner's showing of interest.The sufficiency of a Petitioner's showing of interestisanadministrative matter not subject to litigation.We are administratively satis-fied that the Petitioner's showing of interest is adequate and timely.0. D. Jennings &Company,68 NLRB 516.3WhittakerControlsDivisionofTelecomputingCorporation,123NLRB 708;see also 122NLRB 624.4Although it appears that the Employer'splans to consolidate all its operations ata single location are progressing,the Employer's reliance on such plans is clearly pre-mature in connection with the instant petition.5 In its brief in the instant proceeding,the Employer moved that the Board recon-sider its unit finding in the previous proceeding,supra,and set aside the election andcertification therein.The motion is denied because it is improperly filed and because,as. found hereinabove,it is lacking in merit. SDECISIONS OF NATIONAL LABOR RELATIONS BOARDfore, find that the presumptively appropriate single-plant unit, soughtby the Petitioner, is appropriate here.'The Disputed CategoriesThe parties generally agree that a production and maintenance unitis appropriate and have stipulated as to the inclusion or exclusion ofmost of the job classifications.However, certain job classificationsremain in dispute.The Employer contends that the employees inthese classifications are office or technical employees who should beexcluded, while the Petitioner would include them in the unit.Equipment test and repair technician, senior:Employees in thisclassificationwork in the engineering equipment test laboratory,where they repair, maintain, and calibrate electrical, electronic, andelectron test equipment, and devise and assist in designing and build-ing special test equipment.An employee in this classification musthave a thorough knowledge of the electronics field, with at least 3years of well-rounded experience in repair and calibration of elec-tronic test equipment, and 2 years of college mathematics. In viewof the knowledge and training required, and the nature of their work,we find that the employees in this classification are technical em-ployees.As the parties disagree concerning their placement, we shall,therefore, exclude employees in this classification from the unit.Equipment test and repair technician:Employees in this classifica-tion maintain, repair, test, and calibrate diversified laboratory andshop equipment, which is less complex than that worked on by thesenior technician and modify, and build special purpose test equip-ment under supervision.On occasion they are assisted by the seniortechnician.They are required to have a good knowledge of electroniccomponents, high school mathematics, and experience in electronics.In view of the knowledge and training required, the nature of theirwork, and similarity of their duties to the above mentioned classifica-tion,we find that employees in this classification are technical em-ployees.As the parties disagree concerning their placement, we shall,therefore, exclude employees in this classification from the unit.Engineering or engineering lab, prototype and development ma-chinist:Employees in this classification work in the engineering de-partment, which is located in the research and development areas,apart from the machine shop. They fabricate and assemble machines,devices, test equipment, prototype equipment and instruments, andare required to be trained machinists.We find that they are nottechnical employees within the sense that the Board uses that term,'6 CompareWhittaker Controls Division,footnote 3,Supra.In this connection, thefact that certain operations and employees at Gyro could be interchanged with otherplants is immaterial, in the absence of evidence of actual substantial interchange.Noris the appropriateness of this unit affected by the use of Gyro's testing facilities by otherdivisions.7SeeEmerson Electric Company,102 NLRB 303, 306. GUARDIAN PRINTING AND LITHO `CORP.9and we shall, therefore, include employees in this classification in theunit.Expediter, shop:This employee reports to the manager of produc-tion control.His duties are to check stock on production line forshortages of material, to see that sufficient stock is available to per-form work on production schedules, and to inform his superior ofstock shortages that may tie up and delay the meeting of the schedules,From the foregoing, we find that this employee is a plant clerical em-ployee sWe shall, therefore, include him in the unit.Timekeeper:Employees in this classification are responsible to theEmployer's Finance Division, a separate division not connected toGyro.They are, however, physically located at Gyro, and performthe customary duties of a factory timekeeper with respect to produc-tion and maintenance employees.The Board has held that time-keepers such as these are essentially plant clerical employees.Thisis true even where certain of their conditions of employment, such astheir supervision, are the same as office employees.Accordingly, weshall include these timekeepers in the unit.'On the basis of the foregoing and the entire record, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act: All production and maintenance employees atthe Employer's Van Nuys, California, plant, including engineeringor engineering lab, prototype and development machinist; expediter,shop ; and timekeeper, but excluding equipment test and repair tech-nician; equipment test and repair technician, senior; office clericalemployees; watchmen; guards; professional employees; and all super-visors as defined by the Act.[Text of Direction of Election omitted from publication.]' Fairbanks,Morse & Company,117 NLRB 1449, 1452.9 The BussickCompany,118 NLRB 1032.Guardian Printing and Litho Corp.andLocal 1, AmalgamatedLithographers of America,and New York Printing Pressmen'sUnion No. 51, and New York Press Assistants'Union No. 23,International Printing Pressmen's and Assistants Union ofNorth America, AFL-CIO, Petitioner.Cases Nos. 2-RC-10125and 2-RC-10160.November 6, 1959DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Milton Pravitz, hearing125 NLRB No. 4.